DETAILED ACTION
This office action follows a reply filed on February 18, 2022.  Claims 3 and 5 have been amended.  Claims 1-4 and 6 are currently pending and under examination.
All objections and 112 rejections are withdrawn based on applicants’ amendments; however, the prior art rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-031341; however, for convenience, the machine translated English language equivalent will be cited below.
 JP ‘341 exemplifies preparing a film from a composition comprising the following (p. 7 and Table 1, Examples 1-3 of the foreign document):
80 parts imide-expanded bismaleimide (BMI-1500, Mn=1500), which meets applicants’ (a), as evidenced by the instant specification has the following formula:


    PNG
    media_image1.png
    224
    627
    media_image1.png
    Greyscale
 
	 	20 parts epoxy resin;
1 part dicumyl peroxide, which meets applicants’ (c);
250 parts inorganic filler;
0.5 parts fatty acid;
2.0 parts coupling agent glycidoxyoctyltrimethoxysilane; and
42.9 parts dicyclopentanyl methacrylate, which meets applicants’ (b) (meth)acrylate, as it has 14 carbon atoms and an aliphatic ring having 10 carbon atoms.
JP ‘341 teaches that the inorganic filler can include those which impart thermal conductivity, such as alumina, aluminum nitride, silicon nitride, teaching that the filler can be present in an amount of up to 1500 parts based on 100 parts of (A) and (B) (p. 4).
Amending Examples 1-3 to contain 1500 parts alumina (3.95 g/mL) is prima facie obvious, as this modification is within the teachings of JP ‘341, suggesting a composition comprising about 73 vol% alumina.  Therefore, it can be seen that the amount of filler suggested by JP ‘341 overlaps with the claimed range of 70-90 vol%.
prima facie obvious over instant claims 1-4 and 6.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
Applicants argue that the instant invention is a film, whereas JP ‘341 discloses a liquid thermosetting resin composition.
The examiner agrees that JP ‘341 discloses a liquid thermosetting resin composition; however, consider the following:
JP ‘341 teaches forming an adhesive layer 3 that is a cured product of the thermosetting resin composition for semiconductor bonding, where the thickness of the adhesive layer is about 10-30 micron (p. 6).   
A film is defined as a thin covering or coating or a thin layer.  Applicants disclose that the film can have a thickness of 1-2000 micron (p. 34).  
JP ‘341 also discloses measuring the heat bond strength as follows:

    PNG
    media_image2.png
    92
    755
    media_image2.png
    Greyscale

Therefore, the adhesive layer of JP ‘341 meets applicants’ “film”.

Applicants argue that JP ‘341 does not use an organic solvent to form a film, whereas the instant invention does.
Applicants do not require the inclusion of a solvent, nor do applicants claim the method of producing a resin film, just the film itself.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that JP ‘341 teaches the percentage of inorganic particles by mass rather than volume, arguing that there is no teaching of alumina in the amount proposed in the above rejection and then proceeding to calculate the amount of silver present.
The examiner agrees that JP ‘341 only teaches mass percentages; however, volume percentages can be calculated from the composition taught in mass percentages.
While JP ‘341 exemplifies the use of silver as a filler, JP ‘341 also teaches that alumina can be used in place thereof (p. 4).  JP ‘341 also teaches the filler as being present in an amount of up to 1500 parts.  Modifying Examples 1-3 to containing 1500 parts alumina suggests a composition is prima facie obvious, as this modification is within the teachings of JP ‘341.
Alumina has a density of 3.95 g/mL.  The maleimide resin, epoxy resin and dicyclopentanyl methacrylate have a density of about 1 g/mL.  The inclusion of 1500 parts alumina suggests a composition comprising about 73 vol% alumina.  Therefore, it can be seen that the amount of filler suggested by JP ‘341 overlaps with the claimed range of 70-90 vol%.


While applicants have pointed out the differences between the teachings of JP ‘341 and the disclosure of the instant invention, applicants have not successfully argued how the teachings of JP ‘341 differ from the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/           Primary Examiner, Art Unit 1766